FILED
                                                 United States Court of Appeals
                  UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                    February 1, 2019
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
    DONALD RAY COWAN ,

          Plaintiff - Appellant,

    v.                                               No. 18-5024
                                         (D.C. No. 4:17-CV-00324-TCK-FHM)
    MIKE HUNTER, Attorney General                    (N.D. Okla.)
    for the State of Oklahoma in his
    individual and official capacity;
    STEVEN KUNZWEILER, District
    Attorney for Tulsa County,
    Oklahoma in his individual and
    official capacity; MIKE HUFF,
    Tulsa Police Detective, in his
    individual and official capacity;
    MICHAEL NANCE, Tulsa Police
    Detective, in his individual and
    official capacity; RICHARD
    GERALD MEULENBERG, IV,
    Tulsa Police Officer, in his
    individual and official capacity;
    CITY OF TULSA; SHERIFF OF
    TULSA COUNTY; DIRECTOR OF
    THE OKLAHOMA DEPARTMENT
    OF CORRECTIONS,

          Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *

*
      We have determined that oral argument would not materially aid our
consideration of the appeal, so we have decided the appeal based on the
briefs. See Fed. R. App. P. 34(a)(2); Tenth Cir. R. 34.1(G).

     This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
                     _________________________________

Before BACHARACH, PHILLIPS, and EID, Circuit Judges.
               _________________________________

      This appeal grew out of Mr. Donald Cowan’s conviction on a state

charge of first-degree manslaughter. After unsuccessfully challenging the

conviction, Mr. Cowan sued under 42 U.S.C. § 1983. The district court

dismissed all of the causes of action, some based on a lack of jurisdiction

and others based on the failure to state a valid claim. We affirm.

1.    Background

      Mr. Cowan, who is white, shot an African-American man and

unsuccessfully argued self-defense at his criminal trial. Mr. Cowan also

appealed his conviction and sought post-conviction relief in state court.

Both efforts proved unsuccessful.

      He then sought federal habeas relief, claiming invalidity of the state

statutes used to convict him, race discrimination, creation and presentation

of false evidence, unlawful seizure of a gun, violation of the Second

Amendment right to bear arms, retaliation for exercising a right under the

Second Amendment, cruel and unusual punishment, and failure to

supervise officers on how to comply with the Second Amendment. The

district court dismissed all of the claims.



But our order and judgment may be cited as otherwise appropriate. See
Fed. R. App. P. 32.1(a); Tenth Cir. R. 32.1(A).

                                       2
2.    The Rooker-Feldman Doctrine

      We first address the dismissal of Mr. Cowan’s claims involving

           invalidity of the state statute on first-degree manslaughter and
            the Oklahoma Firearm Control Act of 1971,

           race discrimination,

           creation and presentation of false evidence, and

           violation of the Second Amendment right to bear arms.

These dismissals were based on the Rooker-Feldman doctrine, which

precludes federal jurisdiction over a challenge to the correctness of a state-

court judgment. Miller v. Deutsche Bank Nat’l Tr. Co. (In re Miller), 666

F.3d 1255, 1261 (10th Cir. 2012).

      For these dismissals, we engage in de novo review. Erlandson v.

Northglenn Mun. Ct., 528 F.3d 785, 788-89 (10th Cir. 2008). To conduct

this review, we must consider the remedies being sought: vacatur of the

state-court conviction and money damages. The claims for vacatur of the

state-court judgment trigger the Rooker-Feldman doctrine; the claims for

money damages don’t.

      Mr. Cowan argued in part that his conviction was void and asked the

district court to vacate the judgment of conviction. This request triggers

the Rooker-Feldman doctrine. See id. at 788–89 (holding that the Rooker-

Feldman doctrine bars a request for reversal of a municipal conviction).

Thus, we held in Mr. Cowan’s previous appeal that the same claims

                                      3
(against another defendant) were barred by the Rooker-Feldman doctrine.

Cowan v. Oklahoma, 658 F. App’x 892 (10th Cir. 2016) (unpublished).

      We reach the same result here. Federal district courts do not sit as

appellate forums over state courts. Pittsburg Cty. Rural Water Dist. No. 7

v. City of McAlester, 358 F.3d 694, 706 (10th Cir. 2004). In some

situations, a federal district court can consider collateral challenges, such

as petitions for habeas corpus. See Bear v. Patton, 451 F.3d 639, 641 n.4

(10th Cir. 2006) (“We note that Rooker-Feldman does not apply in the

habeas context because Congress has authorized federal district courts to

review state prisoners’ petitions.”). But Mr. Cowan has not presented a

habeas claim or another recognized form of collateral relief. He instead

treated the federal district court as an appellate forum, requesting vacatur

of the state-court judgment. For this type of relief, the Rooker-Feldman

doctrine prevented federal jurisdiction. So the dismissal of these claims

was correct.

      But the dismissal covered requests not only to vacate the state-court

judgment but also to award money damages. An award of money damages

would imply the invalidity of the state-court conviction, and the Rooker-

Feldman doctrine applies only if the claimant seeks to “modify or set aside

a state-court judgment because the state proceedings should not have led to

that judgment.” Mayotte v. U.S. Bank Nat’l Ass’n, 880 F.3d 1169, 1174

(10th Cir. 2018). In requesting money damages, Mr. Cowan was not

                                      4
seeking invalidation of the state-court judgment, an essential attribute of

the Rooker-Feldman doctrine.

      An award of money damages would presumably conflict with the

judgment of conviction. But inconsistency with that judgment implicates

preclusion rather than the Rooker-Feldman doctrine. Id. at 1174–75. So the

claim for money damages doesn’t trigger the Rooker-Feldman doctrine. See

Nesses v. Shepard, 68 F.3d 1003, 1005–06 (7th Cir. 1995) (stating that

when recovery on a claim would effectively invalidate a conviction,

without an express request for vacatur, the claim would not trigger the

Rooker-Feldman doctrine).

3.    Failure to State a Valid Claim

      Mr. Cowan not only sought money damages for the invalidity of his

conviction but also asserted constitutional theories involving the seizure of

his gun, the use of false evidence to support the seizure of his gun, and the

humiliation from going to prison. The district court dismissed these

constitutional theories for failure to state a valid claim.

      A.    Standard of Review

      For these dismissals, we again engage in de novo review, applying

the same standard applicable in district court. See Cty. of Santa Fe v. Pub.

Serv. Co., 311 F.3d 1031, 1034 (10th Cir. 2002) (“Because the district

court dismissed [a] complaint under Rule 12(b)(6), we review that

dismissal de novo, applying the same standards as the district court.”). The

                                       5
district court had to determine whether Mr. Cowan’s allegations in the

amended complaint stated a facially plausible claim. See Ashcroft v. Iqbal,

566 U.S. 662, 678 (2009).

      B.    Unavailability of Money Damages for Invalidity of the State-
            Court Judgment

      As noted above, Mr. Cowan sought money damages for invalidity of

the statutes used to convict him, race discrimination, use of false evidence,

and violation of the Second Amendment. For these claims, the federal

district court relied on the Rooker-Feldman doctrine, which wouldn’t have

barred pursuit of money damages. See pp. 4–5, above. But the defendants

argue in the alternative that these claims failed under Fed. R. Civ. P.

12(b)(6), which addresses failure to state a valid claim. We can affirm on

this basis even though the district court mistakenly dismissed the claims

for money damages based on the Rooker-Feldman doctrine. See Aguilera v.

Kirkpatrick, 241 F.3d 1286, 1289–90 (10th Cir. 2001) (stating that even if

the district court had erroneously ordered dismissal on jurisdictional

grounds, we can affirm for failure to state a valid claim because a remand

would be futile).

      Though the requests for money damages fell outside the Rooker-

Feldman doctrine, the district court could not award money damages until

Mr. Cowan separately obtained expungement, reversal, or collateral relief.

See Heck v. Humphrey, 512 U.S. 477, 487–88 (1994). In the absence of


                                      6
expungement, reversal, or collateral relief, the district court properly

dismissed these claims for money damages.

      C.    Statute of Limitations

      Mr. Cowan also asserted claims stemming from the seizure of a gun.

The seizure preceded the lawsuit by roughly thirteen years, and the

limitations period is only two years. So the district court properly

dismissed these claims as time-barred.

      Mr. Cowan also claimed a violation of the Eighth Amendment based

on his humiliation in having to go to prison. The prison sentence was

imposed in 2007, and Mr. Cowan left prison roughly six years before he

asserted the Eighth Amendment claim. This claim was thus also properly

dismissed as untimely.

      Affirmed.


                                       Entered for the Court


                                       Robert E. Bacharach
                                       Circuit Judge




                                      7